DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 4, 7, 9, 11 and 12 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, configuring a portion of a second downlink transmission in the regular downlink burst with the second numerology for transmitting the synchronization signal to the UE and a second portion of the second downlink transmission with the first numerology for transmitting a second portion of the data to the UE, wherein the portion and the second portion at least partially overlap in time.


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2017/0311276 (published 26 Oct. 2017) [hereinafter Tsai] teaches an apparatus method for wireless communication, comprising: (i.e. fig. 3a shows a wireless communications system comprising a access network comprising nodeBs, and user equipment’s; fig. 3f shows an internal configuration of the components of fig. 3a the components comprising processor, memory and wireless transceiver for performing the method of the prior art) identifying a first numerology for transmitting data to a user equipment (UE); (fig. 22 shows the EnodeB may select a first numerology for data transmission based upon UE requirements; see paragraphs 208 -211) identifying a second numerology for transmitting a synchronization signal to the UE; (fig. 22 shows the EnodeB may select a second numerology for synchronization signals; see paragraphs 208 -211) configuring at least a first downlink transmission in a regular downlink burst with the first numerology for transmitting at least a portion of the data to the UE; configuring at least a portion of a second downlink transmission in the regular downlink burst with the second numerology for transmitting the synchronization signal to the UE;  (i.e. fig. 22 shows the EnodeB may configure downlink transmissions the share a common synchronization numerology and to differ only in a principal numerology for downlink data that is to be identified and configured based upon user requirements (e.g. latency, network load) when both numerologies would share a common burst; see paragraphs 208 -211) and transmitting the first downlink transmission and the second downlink transmission to the UE. (i.e. fig. 22 shows the system as disclosed in figs. 3a – 3f for the allocation and transmission of downlink resources)

Additionally, all of the further limitations in 2, 3, 5, 6, 8 and 10 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 20, 2021Primary Examiner, Art Unit 2471